       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 1 of 11



 1   Susan D. Fahringer, Bar No. 21567
     SFahringer@perkinscoie.com
 2   Nicola C. Menaldo, WA Bar No. 44459
     (pro hac vice application forthcoming)
 3   NMenaldo@perkinscoie.com
     PERKINS COIE LLP
 4   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
 5   Telephone: 206.359.8000
     Facsimile: 206.359.9000
 6
     Gabriella Gallego, Bar No. 324226
 7   GGallego@perkinscoie.com
     PERKINS COIE LLP
 8   3150 Porter Drive
     Palo Alto, CA 94304-1212
 9   Telephone: 650.838.4300
     Facsimile: 650.838.4350
10

11   Attorneys for Defendant
     Thomson Reuters Corporation
12

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA
15                                         OAKLAND DIVISION
16

17   CAT BROOKS and RASHEED                       Case No. 4:21-cv-1418
     SHABAZZ, individually and on behalf of
18   all others similarly situated,               DEFENDANT THOMSON REUTERS
                                                  CORPORATION’S NOTICE OF FILING
19                           Plaintiffs,          OF REMOVAL AND REMOVAL TO
                                                  FEDERAL COURT
20           v.
                                                  [Removed from the Superior Court of the State
21   THOMSON REUTERS CORPORATION,                 of California for the County of Alameda, Case
                                                  No. RG20082878]
22                           Defendant.
                                                  Complaint Filed: December 3, 2020
23

24

25

26

27

28
     Case No. 4:21-cv-1418                                  Thomson Reuters Notice of Filing of Removal
                                                                         And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 2 of 11



 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2           PLEASE TAKE NOTICE that defendant Thomson Reuters Corporation (“Thomson
 3
     Reuters”) hereby removes this civil action from the Superior Court of the State of California,
 4
     County of Alameda, to the United States District Court for the Northern District of California
 5
     under 28 U.S.C. §§ 1332(d) and 1453. Thomson Reuters hereby provides a “short and plain
 6

 7   statement of the grounds for removal” pursuant to 28 U.S.C. §1446(a).

 8                                              BACKGROUND

 9           1.      On December 3, 2020, plaintiffs Cat Brooks and Rasheed Shabazz (“Plaintiffs”)
10
     commenced a civil action entitled Cat Brooks and Rasheed Shabazz, individually and on behalf
11
     of all others similarly situated v. Thomson Reuters Corporation in the Superior Court of the
12
     State of California, County of Alameda, Case No. RG20082878. A true and correct copy of the
13
     complaint (“Complaint”) is attached hereto as Exhibit A.
14

15           2.      The Complaint alleges that Thomson Reuters engages in the unlawful collection

16   and sale of Californians’ personal information through its online investigation software tool,
17   CLEAR, which provides access to “both public and non-public information” about individuals
18
     in its internal database. Compl. ¶¶ 1-2.
19
             3.      The Complaint asserts claims for (1) violations of the common law “right to
20
     publicity/misappropriation of likeness,” Id. ¶¶ 81-89; (2) monetary relief based on violations of
21

22   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et. seq., id.

23   ¶¶ 90-104; (3) unjust enrichment, id. ¶¶ 105-110; and (4) injunctive relief based on violations of

24   California’s UCL, Cal. Bus. & Prof. Code §§ 17200 et. seq., id. ¶¶ 111-118.
25           4.      Plaintiffs purport to bring claims 1-3 on behalf of themselves and a proposed
26
     class, defined as “[a]ll persons residing in the state of California whose name, photographs,
27
     personal identifying information, or other personal data is or was included in the CLEAR
28
     Case No. 4:21-cv-1418                           -2-         Thomson Reuters Notice of Filing of Removal
                                                                              And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 3 of 11



 1   database during the limitation period.” Compl. ¶ 70. Plaintiffs seek compensatory damages,
 2   declaratory relief, injunctive relief, restitution and disgorgement, public injunctive relief, costs,
 3
     and reasonable attorneys’ fees. Id. Prayer for Relief at p. 21.
 4
             5.      On January 29, 2021, Plaintiffs effected service of process of the summons and
 5
     Complaint on Thomson Reuters America Corporation as the “general manager in this state” for
 6

 7   Thomson Reuters Corporation. See Exhibit B. On Feb. 12, 2021, Plaintiffs effected service of

 8   process on Thomson Reuters America Corporation, again as the “general manager in this state”

 9   for Thomson Reuters Corporation, of the Minutes and Order regarding a “complex
10
     determination” for the action in California Superior Court. See id. No other “process,
11
     pleadings, [or] orders” have been served upon Thomson Reuters in the Superior Court of
12
     California. 28 U.S.C. § 1446(a).
13
              REMOVAL IS PROPER UNDER THE CLASS ACTION FAIRNESS ACT
14

15           6.      This action is removable under 28 U.S.C. § 1441(a) because this Court would

16   have had original jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”) had
17   Plaintiffs initially filed this action in federal court. See 28 U.S.C. § 1332(d); see also 28 U.S.C.
18
     § 1453(b) (setting procedure for removing class actions). CAFA gives federal courts original
19
     jurisdiction over putative class actions in which: (1) the aggregate number of members in the
20
     proposed class consists of at least 100 members; (2) the parties are minimally diverse, meaning
21

22   “any member of a class of plaintiffs is a citizen of a State different from any defendant”; and (3)

23   the aggregated amount in controversy “exceeds the sum or value of $5,000,000, exclusive of

24   interests and costs.” 28 U.S.C. § 1332(d)(2), (d)(5)(B).
25           7.      Based on the allegations as pled in the Complaint, which must be taken as true
26
     for purposes of removal, and for the reasons set forth below, all requirements of CAFA are
27
     satisfied.
28
     Case No. 4:21-cv-1418                             -3-          Thomson Reuters Notice of Filing of Removal
                                                                                 And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 4 of 11



 1                             The Proposed Class Consists Of At Least 100 Members
 2           8.      CAFA defines “class action” as “any civil action filed under rule 23 of the Federal
 3
     Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing an action
 4
     to be brought by 1 or more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B).
 5
             9.      Plaintiffs’ Complaint seeks to certify a class of “[a]ll persons residing in the state
 6

 7   of California whose name, photographs, personal identifying information, or other personal data

 8   is or was included in the CLEAR database during the limitations period.” Compl. ¶ 70.

 9           10.     Additionally, Plaintiffs allege that the aggregate number of members in the
10
     proposed class “includes nearly all Californians.” Id. ¶ 72.
11
             11.     Accordingly, this is a putative class action in which the aggregate number of
12
     proposed class members is 100 or more for purposes of 28 U.S.C. § 1332(d)(5)(B).
13
                                               Minimal Diversity Exists
14

15           12.     Diversity under CAFA exists if “any member of a class of plaintiffs is a citizen

16   of a State and any defendant is a foreign state or a citizen or subject of a foreign state.”
17   28 U.S.C. § 1332(d)(2)(C). A corporation is deemed to be a citizen of every foreign state “by
18
     which it has been incorporated and . . . where it has its principal place of business.” 28 U.S.C.
19
     § 1332(c)(1).
20
             13.     Plaintiffs allege that they are citizens of California. Compl. ¶ 6-7. In addition,
21

22   the putative class in this case is limited to individuals who are California residents. Id. ¶ 70.

23           14.     Thomson Reuters is the sole defendant. Thomson Reuters is a multinational

24   corporation incorporated in Ontario, Canada with its principal place of business in Toronto,
25   Canada. Id. ¶ 8. Thomson Reuters is therefore a citizen of Ontario, Canada, and Toronto,
26
     Canada, for purposes of determining diversity jurisdiction. See 28 U.S.C. § 1332(c)(1); See
27
     Nike, Inc. v. Comercial Iberica De Exclusivas Deportivas, S.A., 20 F.3d 987, 990 (9th Cir.
28
     Case No. 4:21-cv-1418                             -4-          Thomson Reuters Notice of Filing of Removal
                                                                                 And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 5 of 11



 1   1994) (“We draw no distinction between corporations incorporated in a state of the United
 2   States and those incorporated in a foreign country when determining the corporation's
 3
     citizenship for purposes of diversity jurisdiction. In each instance, the corporation is deemed a
 4
     citizen of its place of incorporation and the location of its principal place of business.” (citation
 5
     omitted)); Bailey v. Grand Trunk Lines New England, 805 F.2d 1097, 1101 (2d Cir. 1986) (“An
 6

 7   alien corporation's worldwide principal place of business, and not its principal place of business

 8   in the United States, is controlling.”).

 9           15.     Accordingly, because all proposed class members are citizens of California, and
10
     Thomson Reuters, which is the only named defendant, is a citizen of Ontario, Canada, and
11
     Toronto, Canada, CAFA’s minimal diversity requirement is satisfied.
12
                                  The Amount in Controversy Exceeds $5,000,000
13
             16.     To remove a case from state court, the defendant must plead only “a short and
14

15   plain statement of the grounds for removal” setting forth “a plausible allegation that the amount

16   in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC
17   v. Owens, 574 U.S. 81, 89 (2014); Fritsch v. Swift Transportation Co. of Arizona, LLC, 899
18
     F.3d 785, 788 (9th Cir. 2018). This standard is satisfied when it is “facially apparent” from the
19
     complaint that the claims likely exceed $5,000,000. Dart Cherokee Basin Operating Co., LLC,
20
     574 U.S. at 89. Moreover, “[t]he amount in controversy is simply an estimate of the total
21

22   amount in dispute, not a prospective assessment of defendant’s liability.” Lewis v. Verizon

23   Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010). It includes claims for monetary damages,

24   restitution, penalties, attorneys’ fees if recoverable by statute or contract, and punitive damages.
25   Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007).
26
             17.     Here, Plaintiff’s Complaint plausibly alleges an amount in controversy in excess
27
     of $5,000,000, exclusive of interest and costs.
28
     Case No. 4:21-cv-1418                             -5-         Thomson Reuters Notice of Filing of Removal
                                                                                And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 6 of 11



 1             18.   In addition to claiming actual and statutory damages, compensatory damages,
 2   declaratory relief, restitution, attorneys’ fees and injunctive relief, Compl., Prayer for Relief at
 3
     p. 21, Plaintiffs seek “disgorgement of all revenues, earnings, and profits that Thomson Reuters
 4
     obtained as a result of its unlawful and wrongful conduct.” Id. ¶ 110.
 5
               19.   Plaintiffs contend that “collecting, aggregating, and selling” putative class
 6

 7   members’ “names, images, likenesses, and other personal identifying information through

 8   products linked to its CLEAR database” constitutes unlawful and wrongful conduct. Id. ¶¶ 83,

 9   93-94, 102, 114-115. Therefore, Plaintiffs have alleged that all of Thomson Reuters’ revenues,
10
     earnings, and profits obtained as a result of collecting, aggregating, and selling putative class
11
     members’ personal information in connection with its CLEAR database are at issue in this
12
     action.
13
               20.   As explained above, Plaintiffs allege that the putative class consists of “nearly all
14

15   Californians.” Compl. ¶ 72. California’s population is approximately 39.5 million people,

16   which is approximately 12% of the country’s total population (330.1 million people). See U.S.
17   Census Bureau, California Quick Facts (July 1, 2019),
18
     https://www.census.gov/quickfacts/fact/table/CA/AFN120212; U.S. Census Bureau, U.S. and
19
     World Population Clock (Feb. 26, 2021), https://www.census.gov/popclock/.
20
               21.   Plaintiffs allege that Thomson Reuters has signed $54 million in contracts with
21

22   the U.S. Immigration and Customs Enforcement (“ICE”). Id. ¶ 63. Plaintiffs seek

23   disgorgement of this revenue. Id. ¶ 110. Approximately 12% of $54 million—representing the

24   rough proportion of that contract attributable to Californians’ personal information, according
25

26

27

28
     Case No. 4:21-cv-1418                             -6-         Thomson Reuters Notice of Filing of Removal
                                                                                And Removal to Federal Court
         Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 7 of 11



 1   to Plaintiffs—is $6.48 million, which satisfies the minimum amount in controversy for purposes
 2   of CAFA jurisdiction.1
 3
             22.     The Complaint also alleges that Thomson Reuters offers both flat rate and “pay-
 4
     as-you-go” pricing models for access to information made available in CLEAR. Compl. ¶ 59.
 5
     In the “pay-as-you-go” model, person searches cost at least $5.00 per report. Id. ¶ 60.
 6

 7   Plaintiffs allege that Thomson Reuters would have paid Plaintiffs for their consent to sell their

 8   information but for its alleged violations. Id. ¶ 117. As such, if Thomson Reuters had paid

 9   every putative class member $5 for their personal information, or even a fraction of that
10
     amount, the amount in controversy would well exceed $5,000,000 for “nearly all” 39.5 million
11
     Californians. Id. ¶ 72.
12
             23.     Given the number of liability theories pursued and the nature and extent of the
13
     damages requested, it is facially apparent that the amount in controversy exceeds $5,000,000
14

15   and therefore meets the amount in controversy requirement. Adding attorneys’ fees and valuing

16   the injunctive relief sought by Plaintiffs would only serve to increase the amount in controversy
17   further above the $5 million threshold. See Guglielmino, 506 F.3d at 700 (attorneys’ fees
18
     included in determining amount in controversy); Hunt v. Washington State Apple Advert.
19
     Comm’n, 432 U.S. 333, 347 (1977) (declaratory or injunctive relief relevant in determining
20
     amount in controversy). Thus, Thomson Reuters has satisfied its burden to establish that the
21

22   amount in controversy exceeds $5,000,000.

23

24
     1
       The total contracts alleged in the complaint exceed $54 million because the Complaint alleges
25   that Thomson Reuters sells access to CLEAR to many entities, beyond the U.S. Immigration and
     Customs Enforcement. See Compl. ¶ 11 n.2 (incorporating a website by reference that describes
26   use cases for the CLEAR product, including anti-money laundering, child and family services,
     healthcare fraud, insurance fraud, tax fraud prevention, and others). Accordingly, the amount in
27   controversy that Plaintiffs contend is attributable to the collection, aggregation, and sale of
     putative class members’ information likewise exceeds the amount attributable to the ICE
28   contracts.
     Case No. 4:21-cv-1418                            -7-         Thomson Reuters Notice of Filing of Removal
                                                                               And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 8 of 11



 1           24.     By the statements contained in this Notice of Removal, Thomson Reuters does
 2   not concede that Plaintiffs are entitled to any damages.
 3
                                    None of CAFA’s Exceptions Bar Removal
 4
             25.     This action does not fall within the exclusions to removal jurisdiction described
 5
     in 28 U.S.C. §§ 1332(d)(4), (d)(9), or 28 U.S.C. § 1453(d).
 6

 7           26.     Section 1332(d)(4) provides that a district court shall not exercise CAFA

 8   jurisdiction over a class action in which, among other things: “greater than two-thirds of the

 9   members of all proposed plaintiff classes in the aggregate are citizens of the State in which the
10
     action was originally filed” and “at least 1 defendant is a defendant . . . who is a citizen of the
11
     State in which the action was originally filed.” 28 U.S.C. § 1332(d)(4)(A); see also 28 U.S.C. §
12
     1332(d)(4)(B) (similarly excluding cases where “two thirds or more of” the class members and
13
     “the primary defendants, are citizens of the State in which the action was originally filed”).
14

15   This exception does not apply here because the only defendant, Thomson Reuters, is a citizen of

16   Ontario, Canada, and Toronto, Canada, and is not a citizen of California—the state where the
17   action was filed. See Corsino v. Perkins, No. CV0909031 MMMCWX, 2010 WL 317418, at *5
18
     (C.D. Cal. Jan. 19, 2010) (“Suits involving a primary defendant who is not a citizen of the
19
     forum state cannot qualify for the [local controversy] exception.”) (citation omitted).
20
             27.     Sections 1332(d)(9) and 1453(d) exempt certain securities and corporate
21

22   governance cases from CAFA’s broad jurisdictional grant. See 28 U.S.C. §§ 1332(d)(9),

23   1453(d) (explaining that § 1332(d)(2) does not apply to cases arising under several sections of

24   the Securities Act of 1933, several sections of the Securities Exchange Act of 1934, and certain
25   state corporate governance laws). Those provisions do not bar jurisdiction here because
26
     Plaintiffs’ claims do not arise under the Securities Act of 1933 or the Securities Exchange Act
27
     of 1934, nor do they involve state-centric corporate governance issues.
28
     Case No. 4:21-cv-1418                             -8-         Thomson Reuters Notice of Filing of Removal
                                                                                And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 9 of 11



 1                                       PROCEDURAL STATEMENT
 2                                     All Defendants Consent to Removal
 3
             28.     Only Thomson Reuters has been served as of the filing of this Notice of
 4
     Removal.
 5
                                                This Filing is Timely
 6

 7           29.     Plaintiffs purport to have served Thomson Reuters on January 29, 2021, by

 8   personally serving Thomson Reuters America Corporation, as the “general manager in this

 9   state” for Thomson Reuters Corporation. This Notice of Removal is therefore timely under 28
10
     U.S.C. § 1446(b) because Thomson Reuters filed this Notice of Removal within 30 days after it
11
     was purportedly served. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,
12
     47-48 (1999) (30-day removal period is not triggered until formal service); Destfino v. Reiswig,
13
     630 F.3d 952, 956 (9th Cir. 2011).
14

15                                           Venue of Removed Action

16           30.     Venue properly lies in the United States District Court for the Northern District of California,
17   pursuant to 28 U.S.C. §§ 84(a) and 1441(a), because this “district and division embrac[e]”
18
     Alameda County, where the Complaint was initially filed.
19
                                     Notice to The State Court and Plaintiffs
20
             31.     Pursuant to 28 U.S.C. § 1446(d), Thomson Reuters is filing a copy of this Notice
21

22   of Removal with the Superior Court of the State of California, County of Alameda, where this

23   case was originally filed, and providing written notice of this removal to Plaintiffs by serving

24   Plaintiffs’ counsel with a Notice of Removal.
25                                         Pleadings in The State Court
26
             32.     In accordance with 28 U.S.C. § 1446(a), copies of all processes, pleadings,
27
     minutes, and orders served upon Thomson Reuters in this action are attached as Exhibit B. A
28
     Case No. 4:21-cv-1418                                 -9-           Thomson Reuters Notice of Filing of Removal
                                                                                      And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 10 of 11



 1   true and correct copy of the Alameda Superior Court docket for this action is attached as
 2   Exhibit C.
 3
                                      NON-WAIVER OF DEFENSES
 4
             33.     Thomson Reuters expressly reserves all its defenses. By removing the action to
 5
     this Court, Thomson Reuters does not waive any rights or defenses available under federal or
 6

 7   state law. See, e.g., Maplebrook Townhomes LLC v. Greenbank, No. 10–CV–03688–LHK,

 8   2010 WL 4704472, at *4 (N.D. Cal. Nov. 12, 2010) (“[R]emoval to federal court counts as a

 9   special appearance and does not waive the right to object to personal jurisdiction.” (citing
10
     Wabash W. Ry. v. Brow, 164 U.S. 271, 278–79 (1896))). Nothing in this Notice of Removal
11
     should be taken as an admission that Plaintiffs’ allegations are sufficient to state a claim or have
12
     any substantive merit. In addition, Thomson Reuters does not concede that Plaintiffs state any
13
     claim upon which relief can be granted, or that Plaintiffs or the putative class are entitled to any
14

15   relief of any kind or nature. See Lewis, 627 F.3d at 400 (“The amount in controversy is simply

16   an estimate of the total amount in dispute, not a prospective assessment of defendant's
17   liability.”); LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1203 (9th Cir. 2015) (plaintiffs
18
     should not “conflat[e] the amount in controversy with the amount of damages actually
19
     recoverable.”). If any questions arise as to the propriety of the removal of this action, Thomson
20
     Reuters respectfully requests the opportunity to submit additional papers and to present oral
21

22   argument.

23      WHEREFORE, Thomson Reuters hereby removes the above-entitled case to this Court.

24

25

26

27

28
     Case No. 4:21-cv-1418                            -10-        Thomson Reuters Notice of Filing of Removal
                                                                               And Removal to Federal Court
       Case 4:21-cv-01418-KAW Document 1 Filed 02/26/21 Page 11 of 11



 1
     DATED: February 26, 2021               PERKINS COIE LLP
 2

 3                                          By :/s/Susan D. Faringher
                                                 Susan D. Faringher, Bar No. 21567
 4                                               SFahringer@perkinscoie.com
 5                                          Attorneys for Defendant
                                            Thomson Reuters Corporation
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:21-cv-1418                -11-      Thomson Reuters Notice of Filing of Removal
                                                                 And Removal to Federal Court
